Citation Nr: 1442005	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  12-20 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for loss of teeth, numbers 15, 16, 18, 19, 30, and 31 for compensation purposes. 

2.  Entitlement to an initial compensable rating for skin cancers (basal cell, squamous cell, and melanoma).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1960 to August 1964.  This case came before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  When the case was before the Board in April 2013, it was remanded for further development.  While the case was in remand status, the issue of entitlement to service connection for skin cancer was resolved by a June 2013 rating decision of the Appeals Management Center (AMC) in Washington, D.C. granting service connection for skin cancers (basil cell, squamous cell, and melanoma.  In that decision the AMC rated the skin cancers as noncompensably disabling.  The Veteran has submitted a notice of disagreement with the assignment of a noncompensable rating.  The issue of entitlement to a compensable rating for skin cancers is addressed in the REMAND that follows the ORDER section of this decision.

The record before the Board consists of the Veteran's paper claims file and electronic files known as Virtual VA and the Veterans Benefits Management System.

The Board notes that the issue of entitlement to service connection for dental treatment purposes was referred to the RO for initial determination in an April 2013 Board Remand.  In particular, the RO was instructed to refer the claim for dental treatment to the appropriate VA Medical Center for a determination of eligibility.  There is no indication this action has been taken. Therefore, this issue is again referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran has no dental disability due to service trauma.




CONCLUSION OF LAW

The criteria for service connection for a dental disability for compensation purposes have not been met. 38 U.S.C.A. §§ 1110, 1131, 1712 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a March 2012 letter, which was sent prior to the initial adjudication of the claim in April 2012.

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  The record reflects that service treatment records (STRs) and post-service medical records have been obtained.  The Veteran has also been afforded an opportunity for a hearing before a Decision Review Officer or before the Board, but declined to do so.  

The Board has considered whether a VA examination or VA medical opinion is required in this case.  VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

The Veteran's STRs do not show evidence of dental trauma in service.  Additionally, the Veteran's post-service outpatient treatment records do not show loss of maxilla or mandible substance, such that replacement cannot be accomplished by suitable prosthesis.  Therefore, VA is not obliged to provide an examination or obtain an opinion in this case.

Neither the Veteran nor his representative have identified any outstanding evidence that could be obtained to substantiate this claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to this claim.  

Accordingly, the Board will address the merits of the claim.

II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection will be granted for a dental disease or injury of individual teeth and the investing tissue shown by the evidence to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.381(a).

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, and loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Replaceable missing teeth, treatable carious teeth, dental or alveolar abscesses, and periodontal disease are not disabling, and may be considered service connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment.  38 C.F.R. § 3.381.  The Board notes that 38 C.F.R. § 3.381 was amended during the pendency of this claim; however, the amendments did not alter 3.381(b), and are not pertinent in this case.  See 77 Fed. Reg. 4496 (January 30, 2012).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

The Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

A review of the Veteran's STRs indicates he was treated for caries in teeth 15, 16, 18, 19, 30 and 31 in service.  There is no evidence in the Veteran's STRs which indicates he sustained trauma to the bony structures of the mandible or maxilla in service.  In the course of his May 1964 separation examination, the Veteran indicated he did not have at that time, and had never experienced, severe tooth or gum trouble.  The separation examiner stated the Veteran was class I type III, and no evidence of non-restorable teeth was noted.  

VA and private treatment records do not show treatment for dental conditions.  Moreover, the Veteran has not provided any medical records that show loss of the bony substance of the mandible or maxilla, which would render his teeth non-replaceable.  Replaceable missing or damaged teeth are defined as non-disabling. See 38 C.F.R. § 3.381.  Since the available evidence does not establish the presence of a dental disability in accordance with VA regulations, service connection must be denied. 

The Board also notes that VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran himself, as a layperson, is considered competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384   (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Board has reviewed the Veteran's lay statements.  The Board has considered the Veteran's statements suggesting his dental condition is related to dental treatment he received in service.  The Board does not doubt the sincerity of his belief that his in-service dental treatment caused his current tooth loss/frailty.  Whether the Veteran's current dental problems are causally related to any treatment he received in service is a medical question that the Veteran, as a layperson, is not competent to answer.  Moreover, even if the Board deemed the Veteran to be competent to answer this questions, his lay opinions do not establish a present dental disability for which compensation is payable, i.e. the present loss of bony structures of the maxilla or mandible, which precludes suitable prosthetic replacement. 

The Board has duly considered the benefit-of-the-doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable.  Therefore, this claim must be denied.


ORDER

Service connection for loss of teeth, numbers 15, 16, 18, 19, 30, and 31 for compensation purposes is denied.




REMAND

As noted above the Veteran has filed a timely notice of disagreement with the June 2013 rating decision assigning a noncompensable disability evaluation for his skin cancers.  However, the originating agency has not provided the Veteran with a statement of the case (SOC) in response to the notice of disagreement.  Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, this case is REMANDED to the RO for the following actions: 

An SOC on the issue of entitlement to an initial compensable evaluation for skin cancers should be issued to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to this issue.  If the Veteran perfects an appeal with respect to this issue, the RO should ensure that all indicated development is completed before the case is returned to the Board.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


		(CONTINUED ON NEXT PAGE)




This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


